DETAILED ACTION
	This is the final office action for 16/671,804, which claims priority to provisional application 62/757,335, filed 11/8/2018.
	Claims 1-12 are pending in the application, and are considered herein.
	The double patenting rejections and prior art rejections of record are respectfully maintained.
	The rejection under 35 U.S.C. 112(b) of Claim 12 is withdrawn, in light of the claim amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,985,154 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural features of Claims 1 and 5-12 are encompassed by claims 1-9 of U.S. Patent No. 9,985,154 B2. 
Claims 1-9 of U.S. Patent No. 9,985,154 B2 do not teach the following limitation of Claim 1: “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.” It is the Examiner’s position that this limitation is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
Claims 1-9 of U.S. Patent No. 9,985,154 B2 do not teach the following limitation of Claim 1: “wherein the actual load is obtained by simultaneously measuring a pressure at a plurality of taps embedded in the surface of the first and second solar panels.” It is the Examiner’s position that this limitation is an intended-use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.   
Alternatively, claims 1 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,985,154 B2 in view of Bitarchas, et al. (U.S. Patent Application Publication 2013/0167907 A1) and Seery, et al. (U.S. Patent Application Publication 2014/0014155 A1).
Claims 1-9 of U.S. Patent No. 9,985,154 B2 do not teach the following limitation of Claim 1: “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.” If this limitation is found to convey specific structure to the device of Claim 1, then it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have one or more components of the solar-panel-assembly support structure by cold-rolling, based on the teachings of Seery and Bitarchas.
Specifically, Seery teaches that vertical supports (paragraph [0023]) and horizontal supporting purlins (paragraph [0026]) for solar cell arrays may be suitably formed from cold rolled steel.
Further, Bitarchas teaches that support structures for solar modules may be suitably formed of cold-rolled steel, which is a high-quality material that is designed to have low weight and resist all weather conditions (paragraph [0010]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the support structures of the device of Claims 1-9 of U.S. Patent No. 9,985,154 B2 from cold-rolled steel, based on the teachings of Seery and Bitarchas.
Forming the support structures of the device of Claims 1-9 of U.S. Patent No. 9,985,154 B2 from cold-rolled steel, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant 
Claims 1-9 of U.S. Patent No. 9,985,154 B2 do not teach the following limitation of Claim 1: “wherein the actual load is obtained by simultaneously measuring a pressure at a plurality of taps embedded in the surface of the first and second solar panels.” It is the Examiner’s position that this limitation is an intended-use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.   
Claims 1 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,998,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural features of Claims 1 and 5-12 are encompassed by claims 1-20 of U.S. Patent No. 10,998,461 B2. 
Claims 1-20 of U.S. Patent No. 10,998,461 B2 do not teach the following limitation of Claim 1: “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.” It is the Examiner’s position that this limitation is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
Claims 1-20 of U.S. Patent No. 10,998,461 B2 do not teach the following limitation of Claim 1: “wherein the actual load is obtained by simultaneously measuring a pressure at a plurality of taps embedded in the surface of the first and second solar panels.” It is the Examiner’s position that this limitation is an intended-use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.   
Alternatively, claims 1 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,998,461 B2 in view of Bitarchas, et al. (U.S. Patent Application Publication 2013/0167907 A1) and Seery, et al. (U.S. Patent Application Publication 2014/0014155 A1).
 Claims 1-20 of U.S. Patent No. 10,998,461 B2 do not teach the following limitation of Claim 1: “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.” If this limitation is found to convey specific structure to the device of Claim 1, then it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have one or more components of the solar-panel-assembly support structure by cold-rolling, based on the teachings of Seery and Bitarchas.
Specifically, Seery teaches that vertical supports (paragraph [0023]) and horizontal supporting purlins (paragraph [0026]) for solar cell arrays may be suitably formed from cold rolled steel.
Further, Bitarchas teaches that support structures for solar modules may be suitably formed of cold-rolled steel, which is a high-quality material that is designed to have low weight and resist all weather conditions (paragraph [0010]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the support structures of the device of Claims 1-20 of U.S. Patent No. 10,998,461 B2 from cold-rolled steel, based on the teachings of Seery and Bitarchas.
Forming the support structures of the device of Claims 1-20 of U.S. Patent No. 10,998,461 B2 from cold-rolled steel, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claim 1, wherein “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.”
Claims 1-20 of U.S. Patent No. 10,998,461 B2 do not teach the following limitation of Claim 1: “wherein the actual load is obtained by simultaneously measuring a pressure at a plurality of taps embedded in the surface of the first and second solar panels.” It is the Examiner’s position that this limitation is an intended-use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of Claim 11 are unclear. Specifically, it is unclear how the “actual load” is determined from the force coefficients described in Claim 11. This is particularly unclear in light of the amendment to Claim 1, which recites that the “actual load” is a measured value.
The limitations of Claim 11 are further indefinite, because it is unclear how the chord length, force, moment, and velocity pressure variables of Claim 11 are determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackler (U.S. Patent Application Publication 2010/0000596 A1).
In reference to Claim 1, Mackler teaches a solar canopy 100 (Figs. 1, 2, and 9, paragraphs [0040]-[0053]).
The solar canopy of Mackler comprises a first solar panel having a total wind-exposed first-solar-panel surface area (corresponding to the top surface of panel 113 indicated in the inset below) and a second solar panel having a total wind-exposed second-solar-panel surface area (corresponding to the top surface of panel 113 indicated in the inset below.
The inset of Fig. 1A below teaches that the second solar panel is coupled to the first solar panel, because they are all part of the same canopy.
The inset of Fig. 1A below teaches that the total wind-exposed second-solar-panel surface area has a non-parallel orientation with respect to the total wind-exposed first-solar-panel surface area.
The canopy of Mackler comprises a solar panel assembly support structure 107 coupled to the solar panel assembly (Figs. 1 and 2, paragraph [0046]).
The canopy of Mackler comprises one or more components, including item 124. It is the Examiner’s position that “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Mackler teaches that the solar panel assembly support structure is designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading (Fig. 9, paragraphs [0070]-[0075]). Specifically, Mackler teaches that the canopy system is designed to withstand wind loads (paragraph [0070]).
It is the Examiner’s position that “designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading, wherein the actual load is less than a design load for the solar panel assembly subject to 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 


    PNG
    media_image1.png
    364
    695
    media_image1.png
    Greyscale

This disclosure further teaches the limitations of Claim 2, wherein the solar panel assembly support structure comprises a post 124 having a bottom end embedded in the ground and a top end coupled to the solar panel assembly (Fig. 1, paragraph [0046]).

The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
It is the Examiner’s position that the disclosure of Mackler teaches the limitations of Claim 11. Claim 11 is considered a product-by-process claim. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
Alternatively, Claim 11 can be interpreted as merely defining a property of the device of Claim 1. In this instance, it is the Examiner’s position that, because the device of Mackler, which meets the limitations Claim 1, is structurally capable of withstanding a load, it can withstand a load calculated by the method of Claim 11.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claim 3, Mackler teaches that the solar panel assembly support structure comprises a horizontal cross-beam 112 coupled to the solar panel assembly (Fig. 1A, paragraph [0041]).
It is the Examiner’s position that “wherein the one or more components manufactured by cold-rolling comprise the cross-beam” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.
In reference to Claim 4, Mackler teaches that the solar panel assembly support structure comprises a horizontal cross-beam 112, which functions as a “web stiffener,” because it provides support to the web (i.e. array) of solar panels 113 (Fig. 1A, paragraph [0041]).
It is the Examiner’s position that “wherein the one or more components manufactured by cold-rolling comprise a web stiffener” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.
In reference to Claims 5-7, Mackler teaches that the solar panel assembly has a third solar panel with a total wind-exposed third-solar-panel surface area (corresponding to the top surface of panel 113 indicated in the inset below), the third solar panel coupled to (i.e. structurally connected to) the second solar panel and having a non-parallel orientation with respect to the total wind-exposed second-solar-panel surface area.

    PNG
    media_image2.png
    396
    695
    media_image2.png
    Greyscale

This disclosure further teaches the limitations of Claim 6, wherein the solar panel assembly is a rectilinear array of a plurality of solar panels including the first solar panel, the second solar panel and the third solar panel (Fig. 2A). 
This disclosure further teaches the limitations of Claim 7, wherein the rectilinear array comprises at least an adjacent six rows with three solar panels of the plurality of solar panels per row (Fig. 2A). In this figure, each “row” corresponds to one of the transverse, V-shaped rows of panels 113.

Claim(s) 1-2, 5-6, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taggart, et al. (U.S. Patent Application Publication 2010/0108113 A1).
In reference to Claim 1, Taggart teaches a solar canopy 20 (Fig. 2A, paragraphs [0024]-[0029]).
The solar canopy of Taggart comprises a first solar panel having a total wind-exposed first-solar-panel surface area (corresponding to the top surface of panel 10 indicated in the inset below) and a second solar panel having a total wind-exposed second-solar-panel surface area (corresponding to the top surface of panel 10 indicated in the inset below.
The inset of Fig. 2A below teaches that the second solar panel is coupled to the first solar panel, because they are all part of the same canopy.
The inset of Fig. 2A below teaches that the total wind-exposed second-solar-panel surface area has a non-parallel orientation with respect to the total wind-exposed first-solar-panel surface area.
The canopy of Taggart comprises a solar panel assembly support structure 26/24/28 coupled to the solar panel assembly (Fig. 2A, paragraph [0024]).
The canopy of Taggart comprises one or more components, including item 26. It is the Examiner’s position that “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
Taggart teaches that the solar panel assembly support structure is designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading (paragraph [0027]). Specifically, Taggart teaches that the canopy system is designed to withstand wind loads (paragraph [0027]).
It is the Examiner’s position that “designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

    PNG
    media_image3.png
    331
    586
    media_image3.png
    Greyscale

This disclosure further teaches the limitations of Claim 2, wherein the solar panel assembly support structure comprises a post 26 having a bottom end embedded in the ground and a top end coupled to the solar panel assembly (Fig. 2A, paragraph [0025]).
It is the Examiner’s position that “wherein the one or more components manufactured by cold-rolling comprise the post” is a product-by-process limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  
It is the Examiner’s position that the disclosure of Taggart teaches the limitations of Claim 11. Claim 11 is considered a product-by-process claim. 

Alternatively, Claim 11 can be interpreted as merely defining a property of the device of Claim 1. In this instance, it is the Examiner’s position that, because the device of Taggart, which meets the limitations Claim 1, is structurally capable of withstanding a load, it can withstand a load calculated by the method of Claim 11.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claims 5-6, Taggart teaches that the solar panel assembly has a third solar panel with a total wind-exposed third-solar-panel surface area (corresponding to the top surface of panel 10 indicated in the inset below), the third solar panel coupled to the second solar panel and having a non-parallel orientation with respect to the total wind-exposed second-solar-panel surface area.

    PNG
    media_image4.png
    331
    586
    media_image4.png
    Greyscale

This disclosure further teaches the limitations of Claim 6, wherein the solar panel assembly is a rectilinear array of a plurality of solar panels including the first solar panel, the second solar panel and the third solar panel (Fig. 2A). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mackler (U.S. Patent Application Publication 2010/0000596 A1).
In reference to Claim 12, Fig. 1A of Mackler teaches that the canopy comprises a plurality of purlins 112 (paragraph [0042]) extending substantially vertically between a cross beam 110 (paragraph [0041]) and each solar panel within the array. 
In the embodiment of Fig. 1A, Mackler does not teach that the purlins 112 have different lengths.
However, he teaches that the solar panels within the different wings of the canopy may be arranged to have different lengths and angles (paragraph [0003]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the two wings of the device of Mackler to have different lengths and angles, based on Mackler’s disclosure that this is a suitable configuration for the device of his invention. 
Forming the two wings of the device of Mackler to have different lengths and angles teaches the limitations of Claim 12, wherein the purlins are each formed with a different length to achieve a desired tilt of the first and second solar panels. Specifically, the “first and second solar panels” are considered to be a panel in each of the first and second wings of the canopy, and, in the modification of Mackler described above, the first and second wings of the canopy each have a different length and angle (which results in the first and second purlins having a different length).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mackler (U.S. Patent Application Publication 2010/0000596 A1), in view of Seery, et al. (U.S. Patent Application Publication 2014/0014155 A1) and Bitarchas, et al. (U.S. Patent Application Publication 2013/0167907 A1).
In reference to Claims 1-7 and 11-12, if it is found that the “cold rolling” recited in Claim 1 confers a specific, distinct structural feature to the claims, then it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have one or more components of the solar-panel-assembly support structure by cold-rolling, based on the teachings of Seery and Bitarchas. 

To solve the same problem of providing structural support for photovoltaic arrays, Seery teaches that vertical supports (paragraph [0023]) and horizontal supporting purlins (paragraph [0026]) for solar cell arrays may be suitably formed from cold rolled steel.
Further, Bitarchas teaches that support structures for solar modules may be suitably formed of cold-rolled steel, which is a high-quality material that is designed to have low weight and resist all weather conditions (paragraph [0010]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the horizontal and vertical support structures of the device of Mackler from cold-rolled steel, based on the teachings of Seery and Bitarchas.
Forming the horizontal and vertical support structures of the device of Mackler, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claim 1, wherein “the solar-panel-assembly support structure comprising one or more components manufactured by cold-rolling.”
Forming the horizontal and vertical support structures of the device of Mackler, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claim 2, wherein “the solar-panel-assembly support structure comprises a post 124 (Fig. 1, paragraph [0046]) having a bottom end embedded in the ground and a top end coupled to the solar panel assembly, wherein the one or more components manufactured by cold-rolling comprises the post. 
Forming the horizontal and vertical support structures of the device of Mackler, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claim 3, wherein the one or more components manufactured by cold-rolling comprise the cross-beam. 
Forming the horizontal and vertical support structures of the device of Mackler, based on the teachings of Seery and Bitarchas, teaches the limitations of the instant Claim 4, wherein the solar panel assembly support structure comprises a horizontal cross-beam/web stiffener 112 (Fig. 1A, paragraph [0041]) manufactured by cold rolling. 
The grounds of rejection for Claims 2-12 are as presented elsewhere herein.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mackler (U.S. Patent Application Publication 2010/0000596 A1).
In reference to Claims 8-9, the inset below teaches that the first solar panel is tilted in a counter clockwise direction and the second solar panel is tilted in a clockwise direction.

    PNG
    media_image5.png
    479
    758
    media_image5.png
    Greyscale

Mackler does not teach that the first solar panel and second solar panel are necessarily tilted at a tilt angle of about five degrees to about seven degrees from the horizontal.
However, he teaches that the device of his invention is designed so that the solar cells in the canopy can be placed at different angles to improve yields (paragraph [0016]).
Therefore, the disclosure of Mackler teaches that the power yield of a canopy is a result-effective variable that depends on the angles of a solar cell within the canopy. Consequently, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the angles of the solar panels within the canopy of Meckler, in order to optimize the power yield of the canopy. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed tilt angles of “about five degrees to about seven degrees from the horizontal,” without undue experimentation.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The inset above further teaches the limitations of Claim 9, wherein the solar panel assembly has a third solar panel with a total wind-exposed third-solar-panel surface area, the third solar panel coupled to (i.e. structurally connected to) the second solar panel and tilted parallel to the first solar panel.
In reference to Claim 10, the following, alternate interpretation of Meckler is presented.

    PNG
    media_image6.png
    479
    758
    media_image6.png
    Greyscale

This disclosure teaches the limitations of Claim 10, wherein the solar panel assembly has a third solar panel with a total wind-exposed third-solar-panel surface area, the third solar panel coupled to (i.e. structurally connected to) the second solar panel and oriented non-parallel with respect to the first solar panel.
Further, it is the Examiner’s position that any tilt could be interpreted as either a “counterclockwise” or a “clockwise” tilt. For example, a solar panel having a “clockwise” tilt of 90 degrees 

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not fully persuasive. 
The Applicant does not specifically argue the double patenting rejections of record.
The Applicant’s arguments regarding the rejection of Claim 11 under 35 U.S.C. 112(b) are not persuasive. The Examiner respectfully maintains this rejection.
The Applicant’s arguments regarding the rejection of Claim 12 under 35 U.S.C. 112(b) are persuasive. This rejection is withdrawn.
The Applicant’s argument directed toward the prior art rejections of record are not persuasive. 
The Applicant’s arguments on pages 9-12 are directed toward the position that the devices of Mackler and Taggart are not designed to support an “actual load,” as recited in Claim 1.
First, it is the Examiner’s position that the amendment to Claim 1 is directed toward intended use of the device. 
In response to applicant's argument that the devices of Mackler and Taggart do not teach that the devices are designed to support an “actual load” as recited in amended Claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the devices of Mackler and Taggart are, at minimum, designed to/structurally capable of supporting actual wind loads, from at least some degree of wind, as follows:
Mackler teaches that the solar panel assembly support structure is designed to support an actual load applied to the solar-panel-assembly support structure by the solar panel assembly when the solar panel assembly is subject to a wind loading (Fig. 9, paragraphs [0070]-[0075]). Specifically, Mackler teaches that the canopy system is designed to withstand wind loads (paragraph [0070]).

Applicant’s arguments that the “wind loads” of Taggart and Mackler do not meet the “wind load” limitations of Claim 1 are not persuasive. As described above, both of the devices of Taggart and Mackler are designed to support actual wind loads (i.e. loads that are actually experienced by the devices). This appears to be acknowledged by the Applicant at page 11.
Applicant’s arguments that the “wind loads” of Taggart and Mackler are not determined in the manner described in Claim 1 are not persuasive. Again, the method of determining the wind load is an intended use limitation of the claim. Further, it is the Examiner’s position that, because both Mackler and Taggart teach that their devices are designed to withstand at least some wind, this wind level is capable of being measured in the manner described in Claim 1.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721